Per Curiam.

The question presented is whether the purchases by the appellee of the advertising matter above described are excepted from the sales and use taxes as purchases of items used or consumed directly in making retail sales.
Section 5739.01, Revised Code (126 Ohio Laws, 157), a part of the Sales Tax Act, excepted from the act sales in which the purpose of the consumer was “to use or consume the thing transferred * # * directly in making retail sales.”
Section 5741.01, Revised Code (126 Ohio Laws, 159), a part of the Use Tax Act, excepted purchases from the tax “when the purpose of the consumer is * * * to use or consume the thing transferred * * * directly in making retail sales.”
The advertising material purchased and consumed by appellee is not “used or consumed” by appellee “directly in making retail sales,” since appellee makes no retail sales.
The judgment of the Court of Appeals is reversed on the authority of H. J. Heinz Co. v. Bowers, Tax Commr., 170 Ohio St., 423.

Judgment reversed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Belíl, Herbert and Peck, JJ., concur.